Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12-22 are pending in the instant application. Claims 1-11 have been canceled (Preliminary amendment filed 12/20/2019).
Priority
This application is a 371 of PCT/IB2018/054527 filed 06/20/2018. This application claims foreign priority to ITALY 102017000070951 filed 06/26/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-21 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating vaginal dryness and vulvovaginal atrophy, does not reasonably provide enablement for treating all vaginal disorders as encompassed by instant claim 12. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.

(B) The state of the prior art
(C) The level of predictability in the art
(D) The amount of direction provided by the inventor
(E) The existence of working examples
(F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The most relevant factors are discussed below.
	Nature of the Invention
	The invention is drawn to a method for the treatment of vaginal disorders comprising administering topically to a subject in need thereof, a therapeutically effective amount of an association comprising molecular oxygen and hyaluronic acid.
The breadth of the claims
Instant claim 12 is drawn to a method for the treatment of vaginal disorders. The recitation, ‘vaginal disorders’ is broad and encompasses several disorders.
The state of the prior art
According to Walker et al (Radiogrphics, 2011,1-23) vaginal disorders include congential abnormalities, vaginal obstruction, vaginal agenesis, cysts, malignant solid mass, etc. One of ordinary skill in the art would recognize that all vaginal disorders cannot be treated via administration of a therapeutically effective amount of an association comprising molecular oxygen and hyaluronic acid.
The level of predictability in the art
	Enablement for the scope of treating all vaginal disorders is not present.  There is a vast range of forms that vaginal disorders can take as taught by Walker. There is no common mechanism by which all, or even most vaginal disorders arise.  Accordingly, treatments for vaginal disorders should be normally tailored to the particular type of disorder present, as there is no, and there can be no “magic bullet” against all vaginal disorders generally.

	The amount of direction provided by the inventor
The instant specification is not seen to provide enough guidance that would allow one of ordinary skill in the art to extrapolate from the disclosure and the examples provided to enable the treatment of all vaginal disorders as instantly claimed. Pages 1-4 in the specification teaches vaginal dryness. However, there is no direction given to the skilled artisan regarding correlative prior art procedures which might provide the basis for the claimed method of treatment of all vaginal disorders/conditions as instantly claimed.
	The existence of working examples
The working examples set forth in the instant specification are drawn to the effect of the instant active agents on women experiencing vaginal atrophy by looking at pH, fluidity vaginal burning, which are all sensations. These examples do not show the treatment of all vaginal disorders by the instant combination of hyaluronic acid and molecular oxygen. There is little enabling disclosure for the method of treating all vaginal disorders as broadly encompassed by the instant claims. Based on the examples provided one of ordinary skill in the art cannot predict or extrapolate it to the treatment of all vaginal disorders as broadly encompassed by the instant claims. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the use of the instant combination of active agents in the method of treatment of all 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites out of a unit volume of molecular oxygen. It is not clear what this recitation means.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Chen et al (J Sex Med., 2013, 10, 1575-1584, cited in IDS filed 12/20/2019) as evidenced by Minnesota Pollution Control Agency (2009, pages 1-2, ‘Agency).
Chen et al teaches the administration of a hyaluronic acid gel to subjects in a method of treating vaginal dryness (method of claim 12 and the disorder recited in claim 22). The hyaluronic acid gel releases water to the tissue, thus alleviating dryness. 
Agency teaches that water contains dissolved oxygen. Therefore, the hyaluronic acid gel of Chen, which has water, should contain dissolved oxygen in it. The HA gel of Chen is an th full paragraph). Since the HA gel has water with dissolved oxygen its administration involves administration of molecular oxygen jointly with HA (as in claim 15).
Therefore, Chen et al anticipates instant claims 12, 15 and 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 13, 14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (J. Sex Med. 2013, 10, 1575-1584, cited in IDS filed 12/20/2019) as evidenced by Minnesota Pollution Control Agency (2009, pages 1-2).
Chen et al’s teachings are set forth above. Chen et al does not expressly teach the limitations of claims 13, 14 and 16-21.
From Chen’s teaching one of ordinary skill in the art will recognize that oxygen is needed in combination with HA for treating vaginal dryness since the HA gel of Chen releases water which contains dissolved molecular oxygen, as evidenced by Agency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use molecular oxygen in association with HA in the claimed method of treatment HA gel of Chen releases water, which should contain dissolved molecular oxygen (as evidenced by Agency). The artisan would use oxygen having the purity level as in claim 13 in order to avoid any complications due to impurities present. It is well within the skill level of the artisan to use HA having the molecular weights as in claim 14 and the salt of HA as in claims 18 and 19, administer oxygen prior to joint administration with HA as in claim 16, adjust the flow rate of oxygen as in claim 17 and the time as in claim 16 for the purpose of optimization. The artisan can also use the dosage of HA taught by Chen as starting point and adjust the dosage to the range as in claim 20 again for optimization. 
One of ordinary skill in the art would be motivated to use an association of HA and molecular oxygen since the use of HA does not alter the internal environment of the vagina (page 1582, right col., second full paragraph) including other safety characteristics (page 1583, second and third full paragraph). From Chen’s teaching, it is seen that HA gel, which has dissolved oxygen in the water works efficiently for treating vaginal dryness. For these reasons the artisan .

Conclusion
1. Pending claims 12-22 are rejected.
2. Claims 1-11 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623